DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020  was considered by the examiner. Initialed copy(ies) of the IDS(s) are included.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010), Annex IV, reads as follows:

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473(Fed. Cir. 1998).
Claims 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 22 defines “computer-readable medium” embodying functional descriptive material.  However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In see Official Gazette Notice 1351 OG212, February 23, 2010).  That is, the scope of the presently claimed “computer-readable medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se.  The Examiner suggests amending the claim by adding the limitation ”non-transitory” to the claim or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.
 	The Examiner suggests amending the preamble of the claim as follows:
 	“A non-transitory computer readable medium, upon which instructions are stored, and enables a computer to execute the image classification method…..”


Examiner’s Notes
 	In an effort to expedite prosecution of the case, the Examiner contacted Applicant Representative (AR) (Susie Cheng (Reg # 46,616)) to discussed amending claim 22 to overcome the rejection; however, AR informed the Examiner that the week of February 16 is the Chinese new year and therefore, their offices will be closed for the week.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: encoding unit, a classification unit, a transform unit, a second subtraction unit etc in claims 1-18, 20 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


 	
Allowable Subject Matter
Claims 1-18 and 20  allowed.
(As to claims 1-18) The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record is Badrinarayanan et al (NPL titled: SegNet: A Deep Convolutional Encoder-Decoder Architecture for Robust Semantic Pixel-Wise Labelling). Badrinarayanan discloses an image classification method (A Deep Convolutional Encoder-Decoder Architecture for Robust Semantic Pixel-Wise Labelling – see title) , comprising: receiving an input image (input – see section 3, [p][003] and input image – see Fig 1); performing image encoding on the input image by utilizing n stages of encoding units connected in cascades to produce an output image (encoder which produces output data for decoder – see Fig 1), outputting the output image (output image set to decoder – see abstract and Fig 1), wherein the output image comprises m" output sub-images, the m" output sub-images are corresponding to m" output image components of an n-th stage of encoding unit, and each of the m" output sub-images is corresponding to an image category (see section 3.2, [p][004] – where features are tuned to related categories); acquiring a pixel value of each of the m" output sub-images in the output image (note that each decoder upsamples it’s input – see section 3), and determining according to the pixel value that at least one of the m" output sub-images is a category sub-image of the input image (note that the final layer is a soft-max classifier (with no bias term) which classifies each pixel independently  and the output of the soft-max is a K channel image where K is the number of classes – see section 3, [p][001]), and determining a category of the input image as an image category corresponding to the category sub-image (note that the 
 	As to independent  claim 17, all the limitations are disclosed by Badrinarayanan except:  wherein n is an integer greater than 1, and wherein as for 1<i<n, an input of an i-th stage of encoding unit is an i-th stage of encoded input image and comprises m'-1 image components, an output of the i-th stage of encoding unit is an i-th stage of encoded output image and comprises m' image components, and the output of the i-th stage of encoding unit is an input of an (i+1)-th stage of encoding unit, wherein m is an integer greater than 1; an image decoding apparatus, the image decoding apparatus including: a decoded input terminal, configured to receive a decoded input image, the decoded input image including m" image components, wherein m is an integer greater than 1, and n is an integer greater than 1; n stages of decoding units connected in cascades, configured to perform image decoding on the decoded input image to produce a restoration image, wherein n is an integer greater than 1, and wherein as for 1i<n, an input of an i-th stage of decoding unit is an i-th stage of decoded input image and comprises m'-1 image components, an output of the i-th stage of decoding unit is 

(As to claim 20) The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record is Badrinarayanan et al (NPL titled: SegNet: A Deep Convolutional Encoder-Decoder Architecture for Robust Semantic Pixel-Wise Labelling) and NAVARRETE MICHELINI (Pub No.: 20180184102).
 	As to independent  claim 20, all the limitations are disclosed by Badrinarayanan except: performing an image transform on the second input image based on the pixel information of the category sub-image, and transforming the second input image into a third image corresponding to the image category of the first input image. NAVARRETE MICHELINI discloses performing an image transform on the second input image based on the pixel information of the category sub-image, and transforming the second input image into a third image corresponding to the image category of the first input image (see [p][0003]); however, the combination of NAVARRETE MICHELINI and Badrinarayanan does not expressly disclose wherein as for 1<i<n, an input of an i-th stage of encoding unit is an i-th stage of encoded input image and includes m-1 image components, an output of the i-th stage of encoding unit is an i-th stage of encoded output image and includes m image components, and the output of the i- th stage of encoding unit is an input of an (i+1)-th stage of encoding unit, wherein m is an integer greater than 1. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.